Citation Nr: 0524922	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  02-20 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable disability rating for left 
ear hearing loss.

2.  Entitlement to an increased disability rating in excess 
of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1973 to 
August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  A Notice of Disagreement was received in 
July 2002.  A Statement of the Case was issued in October 
2002.  A timely appeal was received in October 2002.  The 
veteran had originally requested a Board hearing, but he 
withdrew that request in January 2003.

The Board remanded the veteran claims to the Appeals 
Management Center in January 2004 for further development.  
As a result, in May 2005, the RO granted an increased rating 
to 70 percent for the veteran's service-connected 
posttraumatic stress disorder, effective from February 2002.  
Since that decision did not grant the maximum benefit under 
the law, the veteran's claim remains in controversy.  See AB 
v. Brown, 6 Vet. App. 3, 38 (1992).


FINDINGS OF FACT

1.  The veteran's hearing loss in the left ear is productive 
of a puretone threshold average no higher than 58.75 with 
speech recognition ability of 100 percent.

2.  The veteran's posttraumatic stress disorder is not 
manifested by total occupational and social impairment.

3.  The veteran is not able to sustain substantially gainful 
employment due to his service-connected PTSD.




CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for left 
ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.85, Diagnostic Code 6100, 4.86 (2004).

2.  The criteria for an increased disability rating in excess 
of 70 percent for posttraumatic stress disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, and 4.130, 
Diagnostic Code 9411 (2004).

3.  The criteria for a TDIU rating are met.  38 C.F.R. 
§ 3.159, 3.340, 4.15, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was initially provided to 
the veteran in February 2002.  Subsequent VCAA notice was 
sent to the veteran in August 2004.  Together, these letters 
advised the veteran of each element required by the Pelegrini 
II Court as stated above.  Further, by means of the various 
ratings, the Statement of the Case and the Supplemental 
Statement of the Case, the veteran was advised of the 
specific reasons why these particular claims were denied, and 
the information and evidence needed to substantiate the 
claims.  He was also provided the text of the relevant 
regulation implementing the VCAA, and told it was his 
responsibility to support all claims with appropriate 
evidence.  Indeed, the veteran participated in the 
development of evidence in connection with his claims.  Thus 
the Board considers the VCAA notice requirements met, and 
although full content complying notice was not provided 
before the adjudication appealed, given its completion with 
the August 2004 letter mentioned above, and the subsequent 
issuance of a supplemental statement of the case, the veteran 
received proper subsequent VA process after the notice 
requirements were met to render harmless any error in timing 
of the notice.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from June 
1974 through August 2004.  The RO also obtained private 
treatment records identified by the veteran.  The veteran was 
notified in the rating decisions, the Statement of the Case 
and Supplemental Statement of the Case of what evidence the 
RO had obtained and considered in rendering a decision on his 
claims.  The veteran has not identified any additional 
evidence not already obtained.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).   VA, therefore, has made every reasonable 
effort to obtain all records relevant to the veteran's 
claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
May 2002 and August 2004.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected conditions since 
he was last examined.  The veteran has not reported receiving 
any recent treatment, and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected conditions 
fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  


II.  Analysis - Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  Since the issue in this case is 
entitlement to an increased rating, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

Left Ear Hearing Loss

The veteran's hearing loss is rated under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  VA disability compensation for 
impaired hearing is derived from the application in sequence 
of two tables.  See 38 C.F.R. § 4.85(h), Table VI and Table 
VII.  Table VI correlates the average pure tone sensitivity 
threshold (derived from the sum of the 1000, 2000, 3000, and 
4000 Hertz thresholds divided by four) with the ability to 
discriminate speech, providing a Roman numeral to represent 
the correlation.  Each Roman numeral corresponds to a range 
of thresholds (in decibels) and of speech discriminations (in 
percentages).  The table is applied separately for each ear 
to derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI.  The assignment of 
a rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The veteran was service connected for hearing loss in his 
left ear in February 1976.  His left ear hearing loss has 
been evaluated as noncompensable since then.  

The veteran underwent a VA audiological examination in August 
2004.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
LEFT
55
55
55
70
58.75

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  

38 C.F.R. § 4.86(a) provides that, when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000 and 4000 Hertz) is 55 decibels or more, the Roman 
numeral designation for hearing impairment will be determined 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  Table VI is based on puretone threshold 
average and speech discrimination while Table VIa is based 
solely on puretone threshold average.  Applying the puretone 
threshold average of 58.75 and speech discrimination of 100 
percent to Table VI, the numeric designation for the 
veteran's left ear hearing loss is II.  Applying the puretone 
threshold average for the left ear of 58.75 to Table VIa, the 
numeric designation is for his hearing loss is IV.  
Therefore, pursuant to § 4.86(a), IV is the numeric 
designation for the left ear hearing that will be applied to 
Table VII.  Since there is no service-connected right ear 
hearing loss, the numeric designation for the right ear 
hearing is I.  See 38 C.F.R. § 4.85(f).

Applying these numeric values to Table VII, the evaluation 
for the veteran's service-connected left ear hearing loss is 
zero percent.  The veteran's appeal for a compensable 
evaluation is, therefore, denied.  

Posttraumatic Stress Disorder

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 
at 443. 

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.

The medical records show Global Assessment of Functioning 
(GAF) scores of 50 and 53 over the past few years.  A GAF 
score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 
7 Vet. App. 204, 207 (1994).  

A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  

After considering all of the medical evidence, the Board 
finds that the veteran is not entitled to an evaluation of 
his PTSD in excess of 70 percent.  The veteran exhibits 
moderate to serious symptoms of PTSD and is evaluated 
accordingly for the severity of those symptoms.  

In this regard, an August 2004 VA examiner noted the veteran 
was talkative, polite and friendly.  He was alert and well 
oriented.  His mood was somewhat dysphoric, and his affect 
was constricted.  He appeared only moderately anxious and 
restless and he denied any suicidal or homicidal ideations.  
Although the veteran denied hearing voices, he did report 
that he sometimes seems to hear things that his girlfriend 
does not, such as an ambulance or a car.  There is no 
evidence, however, that these are persistent or debilitating.  
No inappropriate behavior was noted at the examination.  The 
veteran reported no recent trouble with the law, although the 
record shows that he had some trouble in the 1980s.  There 
was no evidence that he is a persistent danger to himself or 
others.  He did report, however, feeling somewhat paranoid, 
feeling like coworkers were out to ruin him and feeling 
compelled to watch people very carefully, but he did not 
indicate that he had any plan to act or to hurt anyone.  

There also is no evidence that the veteran is intermittently 
unable to perform the activities of daily living.  Although 
the veteran appeared to the examination disheveled and 
unshaven with his hair long and uncombed sticking out from 
under a baseball cap, the evidence does not reflect any 
actual intermittent inability to perform daily activities 
such as maintenance of daily hygiene.  He showed general 
awareness of current events.  He showed fair insight and 
judgment.  

In addition, although the veteran reports serious PTSD 
symptoms such as intrusive thoughts, nightmares, avoidance of 
stimuli, isolation, sleep impairment, irritability, outbursts 
of anger, hypervigilance, and exaggerated startle response, 
the evidence does not show that they totally impair the 
veteran's functioning.  

Further, while the veteran is not currently working, he has 
had multiple jobs through out the years, which he was able to 
sustain for at least some period of time (although not long-
term).  In addition, although the veteran has been married 
five times, he never seems to have been outside of a male-
female relationship for very long.  The evidence shows that 
generally, even when he was in the process of getting 
divorced, he had a girlfriend.  However, he does not appear 
to have many other relationships, even with his children who 
are all adults now.  This shows the veteran has a significant 
social impairment, but clearly not a total impairment.

After considering all this evidence, the Board finds that the 
veteran's disability picture does not show that an evaluation 
of 100 percent is warranted.  His appeal for a disability 
rating higher than 70 percent is, therefore, denied.


III.  Analysis - TDIU Claim

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient  
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).  

The veteran is service-connected for three disabilities but 
only one has a compensable rating and that is for PTSD, 
evaluated as 70 percent disabling.  Thus, he meets the 
minimum schedular requirements for a TDIU under 38 C.F.R. § 
4.16(a).  However, the evidence must still show that the 
veteran is unable to pursue a substantially gainful 
occupation due to his service-connected disability.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).   Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

After considering all the evidence and resolving any 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran is unemployable due to his service-connected 
PTSD.  The evidence shows that this veteran has a poor work 
history with many jobs since his separation from service in 
1975.  The Board acknowledges that the veteran appears to be 
a bad historian regarding his work history, but the treatment 
records which date from 1976 to 2004, assist in piecing 
together some of it.  These show that in the late 1970s and 
early 1980s, the veteran was enrolled in secondary education 
in various programs, but he either did not complete those 
programs or he was unable to obtain the necessary licenses to 
work in those fields.  Throughout the 1980s, the veteran had 
multiple jobs that did not seem to last very long.  A note in 
the treatment records dated November 10, 1986 indicates that 
the veteran has a history of severe anxiety and depression 
and is unable to work.  The evidence also reflects that the 
veteran moved frequently.  In a September 1994 VA 
examination, the veteran referred to having numerous jobs in 
the past but none lasting more than six months, including 
jobs in welding, carpentry, grounds keeping, building 
management and maintenance, and landscaping.  He also sought 
training in small engine and lawn mower repair and long 
distance truck driving.  At the time of the examination, he 
had just barely passed his training as a nursing assistant 
and was working for an agency doing home care chores, but he 
did not get more than a couple hours of work a day.  Two 
years later, the veteran reported working for a nurses' pool.  
In 1998, he reported that he worked part-time for an 
Emissions Checking Station, and that he had five jobs lasting 
three to six months each in the previous two years.  

In May 2002, the veteran was seen for a VA examination that 
ended up with him being admitted for inpatient treatment at 
the Chillicothe VA Medical Center because he appeared wearing 
a bulletproof vest, which he claimed he needed for protection 
from neighbors and strangers who would try to hurt him.  He 
also admitted to carrying a 12-inch serrated knife in a 
holster on his side while he is not in a hospital or some 
other public building.  This had been going on for several 
months.  The examiner found him to be delusional and 
paranoid.  

At the most recent VA examination in August 2004, the veteran 
reported that he continues to wear the bulletproof vest and 
combat knife when going out in public.  He stated that he 
prefers to take back ways when he goes anywhere, such as 
alleys or creek beds, because it makes him less stressed or 
less threatened being out of the main way.  He stated that he 
only leaves his apartment to go to the doctor, library, 
grocery store or other places that he needs to go, and he 
prefers to go out at night since people cannot watch him at 
night or at least he can see the other people before they see 
him.  He always keeps his windows closed and his doors locked 
because he worries a lot about people coming in.  He said 
that he keeps a double-sided axe and an unloaded pistol and 
shotgun in his bedroom for protection.  He reported that his 
PTSD keeps him from trusting people when he starts working 
and that he does think that it has been a factor in his 
frequent job changes and also a limiting factor in what kinds 
of jobs he can conceivably do.  He reported his last job was 
with a hotel where he worked for seven and one-half months.  
He stated he left the job in March 2003 because of a back 
injury and he has not worked since due to his back problems.  

The existence or degree of nonservice-connected disabilities 
or previous unemployability status will be disregarded where 
the percentages referred to in 38 C.F.R. § 4.16(a) are met 
and in the judgment of the rating agency such service-
connected disabilities render the veteran unemployable.  
38 C.F.R. § 4.16(a).  The VA examiner opined in his August 
2004 report that the veteran's PTSD results in impairments in 
dealing with occupational stresses and in relating to others 
on the job, but his PTSD alone does not render him unable to 
find and retain substantial employment.  He points out that 
the veteran reported that he had not worked in the past year 
due to his back injuries.  

The medical evidence shows that the veteran injured his back 
in 1995 in a work-related incident and that he has been 
diagnosed to have a lumbosacral strain.  Whether the veteran 
is unemployed because of his low back condition is not 
relevant, however, to the determination of whether his PTSD 
makes him unemployable.  The Board finds that, given the 
veteran's long history of constantly changing jobs, not 
completing training courses, and moving residences, combined 
with his current paranoia evidenced by his wearing a 
bulletproof vest and combat knife outside of his home, his 
isolation and his other PTSD symptoms, the veteran is not 
capable of obtaining and maintaining substantially gainful 
employment due to his PTSD.  The Board acknowledges the VA 
examiner's opinion to the contrary.  The Board finds, 
however, that the totality of the evidence is at least in 
equipoise and thus resolves reasonable doubt in favor of the 
veteran.  


ORDER

Entitlement to a compensable disability rating for service-
connected left ear hearing loss is denied.

Entitlement to an increased disability rating in excess of 70 
percent for service-connected posttraumatic stress disorder 
is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is granted, subject to controlling regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


